Title: From John Adams to Jonathan Williams, 10 June 1780
From: Adams, John
To: Williams, Jonathan


     
      Dear Sir
      Paris June 10. 1780
     
     I have received yours of 23 of May, and I thank you for the Newspaper it contained. I have received the Resolutions at large, attested by Mr. Thompson, by the Way of Cadiz and another set from London. I pretend not to be Master of the whole system of Congress, nor of all the Facts, and Reasons upon which it is founded. But I think my self sufficiently informed, to give it as my opinion, that it is the best Thing that Congress could do. An Army they must have. They must prevent their Cities from being burned and their Citizens from being butchered. It is their duty also to see, that the public should not be wronged by the depreciation of the Paper. This they have done. It is their duty also to see that Individuals should not suffer Injustice. This I believe they have done, and I am sure they will do, to the utmost Extent of their Power, by general Laws.
     Some Persons here have been alarmed: but I think it was without understanding the Subject. I have the Pleasure, now to hear the opinion of Judicious, well informed Men who approve and Admire the Plan. Strangers have no Reason to expect any Distinction in their favour from the native and resident Citizens—and it is very clear that the Money had got down as low as 40 for one. And most Persons, who are possessed of it, got it at a cheaper rate. I am &c yours.
     
      J. A.
     
    